                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



MARCUS PAYTON,

                               Petitioner,                           OPINION AND ORDER
       v.
                                                                            16-cv-457-wmc
                                                                             14-cr-101-wmc
UNITED STATES OF AMERICA,

                               Respondent.




MARCUS PAYTON,

                               Petitioner,                           OPINION AND ORDER
       v.
                                                                            17-cv-487-wmc
                                                                             14-cr-101-wmc
UNITED STATES OF AMERICA,

                               Respondent.


       Marcus Payton, a federal prisoner incarcerated at the Federal Correctional

Institution in Oxford, Wisconsin, has two post-conviction petitions pending before this

court. In both, Payton seeks to challenges the career offender enhancement applied at

sentencing after he pled guilty to violating 21 U.S.C. § 841(a)(1). In Case No. 16-cv-457,

Payton seeks relief under 28 U.S.C. § 2255,1 arguing that he is entitled to a reduction in

his guidelines sentence under the Supreme Court’s ruling in Johnson v. United States, 135 S.


1
  This was petitioner’s first motion for post-conviction relief, so he did not need the permission of
a panel of the Court of Appeals for the Seventh Circuit to proceed. 28 U.S.C. § 2255(h).

                                                 1
Ct. 2551 (2015), which held the vagueness of the “residual clause” in the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B), violated the due process clause of the

Fifth Amendment. The court stayed Case No. 16-cv-457 pending the Supreme Court’s

decision in Beckles v. United States, 137 S. Ct. 886 (2017). After the Court concluded in

Beckles that the Johnson decision did not invalidate the advisory guidelines’ residual clause,

however, the government requested that the court reopen this matter and dismiss it on the

merits. (Dkt. #4.)     Payton responded with his own motion for voluntary dismissal

pursuant to Federal Rule of Civil Procedure 41(a)(2), and he has not objected to the

government’s request that it be dismissed on the merits.

       Payton filed Case No. 17-cv-487 while his § 2255 petition was pending. Payton

filed this petition pursuant to 28 U.S.C. § 2241, arguing that his sentence enhancement is

now improper in light of the Supreme Court’s decision in Mathis v. United States, 136 S.

Ct. 2243 (2016), which held that a prior conviction counts as a predicate crime under the

ACCA only “if its elements are the same as, or narrower than, those of the generic offense.”

For the reasons that follow briefly, the court will grant the parties’ motions in Case No.

16-cv-457, closing that matter, while also dismissing Payton’s petition in Case No. 17-cv-

487.

                                         OPINION

I.     Section 2255 Petition (Case No. 16-cv-457)

       Marcus Payton was originally charged with three counts of knowingly and

intentionally distributing a mixture or substance containing heroin in violation of 21

                                              2
U.S.C. § 841(a)(1). He ultimately pled guilty to one count of violating § 841(a)(1), and

the court classified him as a career offender as defined in USSG § 4B1.1(a) based on two

previous Wisconsin state court convictions for: (1) armed robbery with threat of force,

and (2) battery to a law officer in violation of Wis. Stat. § 940.20(2). Nevertheless, the

court imposed a below-guideline sentence of 84 months.

       In Beckles, the Supreme Court held that sentences based on advisory guidelines were

not subject to challenges under Johnson.      More specifically, the Court held that the

sentencing guidelines are not amenable to vagueness challenges because, unlike the statute

at issue in Johnson, the advisory guidelines “do not fix the permissible range of sentences,”

but “merely guide the exercise of a court’s discretion in choosing an appropriate sentence

within the statutory range.” 137 S. Ct. at 894. Therefore, Beckles eliminates Payton’s

argument that he is entitled to relief under Johnson.

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must

issue or deny a certificate of appealability when entering a final order adverse to a

petitioner. To obtain a certificate of appealability, the applicant must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke,

542 U.S. 274, 282 (2004). This means that “reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations and citations omitted).

As Payton appears to have conceded the issue by agreeing to dismissal of Case No. 16-cv-

                                              3
457, he cannot make a substantial showing of a denial of a constitutional right and so no

certificate will issue.


II.    Section 2241 Petition (Case No. 17-cv-487)

       In his second petition, Payton takes a different approach in challenging his 84-

month sentence, but ultimately this court reaches the same conclusion.            Relying on

Mathis, Payton argues that neither of his prior Wisconsin convictions qualifies as a crime

of violence or controlled substance offenses for purposes of the career offender guideline,

and that he would have received a significantly lower sentence without the career offender

enhancement. In Hawkins v. United States, 724 F.3d 915 (7th Cir. 2013), however, the

court of appeals reaffirmed its previous holding in Hawkins v. United States, 706 F.3d 820

(7th Cir. 2013), that “an error in calculating a defendant's guidelines sentencing range does

not justify post conviction relief unless the defendant [was] sentenced in the pre-Booker era,

when the guidelines were mandatory rather than merely advisory.” Id. at 916; see also

United States v. Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014) (recognizing that Hawkins

is “the law of this circuit”).

       In this case, Payton challenges this court’s application of the sentencing guidelines,

but ignores that he was sentenced in 2015, ten years after the Supreme Court held that

the guidelines are advisory in United States v. Booker, 543 U.S. 220 (2005). Thus, Hawkins

applies and Payton cannot rely on Mathis or other changes in the law to challenge his status

as a career offender in a postconviction proceeding. See also Baker v. Werlich, 2018 WL



                                              4
264104, at *2 (S.D. Ill. Jan. 2, 2018) (citing to Hawkins in dismissing § 2241 petition

where petitioner was sentenced under the advisory guidelines); Benson v. True, No. 17-cv-

736, 2017 WL 6731864, at *2 (S.D. Ill. Dec. 29, 2017) (same).

       Although Hawkins involved a motion under 28 U.S.C. § 2255, rather than a petition

under 28 U.S.C. § 2241, that is not an effective basis to distinguish it. As discussed above,

the court of appeal’s ruling is not limited to § 2255 motions, but applies to all

“postconviction relief.” Further, the court reasoned in Hawkins that a prisoner could not

challenge a sentencing guideline error in a § 2255 motion because such an error was not a

“miscarriage of justice” in light of the fact that the guidelines do not affect the statutory

maximum, so the sentencing court would be entitled to impose the same sentence even if

the case were remanded. Hawkins, 706 F.3d at 825. Because a petitioner seeking relief

under § 2241 must also show that denying relief would result in a “miscarriage of justice,”

e.g., Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012), the reasoning in Hawkins applies

equally to a § 2241 petition.

       Admittedly, the Seventh Circuit’s decision in Dawkins v. United States, 829 F.3d 549

(7th Cir. 2016), created some uncertainty as to the reach of Hawkins. Specifically, in

Dawkins, a prisoner tried to bring a successive § 2255 motion to challenge his status as a

career offender, relying on the Supreme Court’s decision in Mathis. The court of appeals

declined to authorize a successive motion on the ground that “only new rules of

constitutional law, made retroactive by the Supreme Court, can provide a basis for

authorization.” Dawkins, 829 F.3d at 551. Because Mathis did not announce a new rule

                                             5
of constitutional law, the court held that a prisoner could not rely on that decision to bring

a successive motion under § 2255. Instead, the court concluded that “[a]n independent

claim based on Mathis must be brought, if at all, in a petition under 28 U.S.C. § 2241.”

Id. Thus, although Dawkins could be interpreted as opening the door to a claim like

petitioner’s, it does not offer relief in these circumstances because the court did not

overrule Hawkins or undermine its holding. Because Hawkins is directly on point, it is

controlling and requires dismissal of this petition.

       Under Rule 11 of the Rules Governing Section 2254 Cases (which can be applied

to cases under § 2241 as well), the court must issue or deny a certificate of appealability

when entering a final order adverse to a petitioner. The question is whether “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.”         Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)

(internal quotations and citations omitted). Because Dawkins creates some ambiguity, and

there is room for debate about how the court of appeals might resolve petitioner’s claim,

the court will issue petitioner a certificate of appealability.




                                            ORDER

       IT IS ORDERED that:

       (1) Petitioner Marcus Payton’s Motion to Voluntarily Dismiss (No. 16-cv-457, dkt.



                                                6
   #5) is GRANTED.

(2) Respondent’s Motion to Lift Stay and Deny Petitioner’s Motion to Vacate (No.

   16-cv-457, dkt. #4) is GRANTED.

(3) Petitioner’s motion for post-conviction relief under 28 U.S.C. § 2255 in Case

   No. 16-cv-457 is DENIED.

(4) Petitioner’s motion for post-conviction relief under 28 U.S.C. § 2241 in Case No.

   17-cv-487 is DENIED.

(5) No certificate of appealability shall issue in Case No. 16-cv-457. Petitioner may

   seek a certificate from the court of appeals under Fed. R. App. P. 22.

(6) Petitioner is GRANTED a certificate of appealability as to Case No. 17-cv-487.

Entered this 20th day of December, 2018.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       7
